        Case 1:21-cv-00301-AT-DCF Document 14 Filed 03/11/21 Page 1 of 3


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
GABINO GENAO,                                                      DOC #: _________________
                                                                   DATE FILED: 3/11/2021
                       Plaintiff,

               -against-                                             21 Civ. 301 (AT) (DCF)

CITY OF NEW YORK; SONYA HARVEY, ASSISTANT                         ORDER OF SERVICE
DEPUTY WARDEN OF MDC; OFFICER NWOSU,
EMERGENCY SERVICE UNIT (ESU); ESU OFFICER
FREEMANTLE; MDC CAPTAIN COHALL; ESU
CAPTAIN MOISE; ESU CAPTAIN MCCARTHY; AND
CYNTHIA BRANN, DEPARTMENT OF
CORRECTION (DOC) COMMISSIONER,

                       Defendants.

ANALISA TORRES, United States District Judge:

       Plaintiff, currently detained in the Manhattan Detention Complex (MDC), brings this pro

se action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By

order dated March 10, 2021, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP).1

                                              DISCUSSION

A.     Waiver of Service for Defendants the City of New York, Assistant Deputy Warden
       of MDC Sonya Harvey, Emergency Service Unit (ESU) Officer Nwosu, ESU Officer
       Freemantle, MDC Captain Cohall, ESU Captain Moise, ESU Captain McCarthy,
       and New York City Department of Correction (DOC) Commissioner Cynthia Brann

       The Clerk of Court is directed to notify the New York City Department of Correction

(DOC) and the New York City Law Department of this order. The Court requests that the City of

New York, Assistant Deputy Warden of MDC Sonya Harvey, ESU Officer Nwosu, ESU Officer




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
       Case 1:21-cv-00301-AT-DCF Document 14 Filed 03/11/21 Page 2 of 3




Freemantle, MDC Captain Cohall, ESU Captain Moise, ESU Captain McCarthy, and DOC

Commissioner Cynthia Brann waive service of summons.

B.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.2

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants the City of New York, Assistant Deputy Warden of MDC Sonya Harvey, ESU

Officer Nwosu, ESU Officer Freemantle, MDC Captain Cohall, ESU Captain Moise, ESU

Captain McCarthy, and DOC Commissioner Cynthia Brannwaive service of summons.




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                 2
      Case 1:21-cv-00301-AT-DCF Document 14 Filed 03/11/21 Page 3 of 3




      Local Civil Rule 33.2 applies to this action.

      SO ORDERED.


Dated: March 11, 2021
       New York, New York




                                               3
